

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Second Amended and Restated Employment Agreement (the “Agreement”) is
entered into this 9th day of August, 2016, and was effective as of January 1,
2016 (the “Effective Date”), by and between Project Baseball Sub, Inc., a
Delaware corporation (the “Purchaser”) and Roger Ochs (“Executive”) (together,
the “Parties”). Except as otherwise indicated herein, capitalized terms used
herein are defined in Section 9.14.
WHEREAS, HDV Holdings, LLC, a Delaware Limited Liability Corporation (the
“Seller”), and the Purchaser are parties to that certain Stock Purchase
Agreement (as amended, the “Purchase Agreement”) to be executed
contemporaneously with this Agreement, whereby the Purchaser will acquire 100%
of the stock of HDV Holdings, Inc. (the “Company”);
WHEREAS, the Purchaser is a wholly owned indirect subsidiary of Blucora, Inc.
(the “Parent”);
WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Purchase Agreement (the “Acquisition”) that this Agreement be in full
force and effect on the Effective Date; and
WHEREAS, the Purchaser desires that Executive be employed by H.D. Vest, Inc., a
Texas corporation (the “Employer”) on the terms and conditions set forth herein,
and Executive is willing to accept such employment on such terms and conditions.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
1.
Employment and Acceptance

The Employer shall employ Executive, and Executive shall accept employment,
subject to the terms of this Agreement, effective as of the Effective Date and
ending as provided in Section 2 below.
2.
Term

Subject to earlier termination pursuant to Section 5 of this Agreement, the
employment relationship hereunder shall continue from the Effective Date until
the third (3rd) anniversary of the Effective Date (the “Initial Employment
Period”), at which point this Agreement shall terminate unless extended by
mutual written agreement by the Parties. As used in this Agreement, the
“Employment Period” shall refer to the period beginning on the Effective Date


{00031514.DOCX;}    
99999-2134/128187275.1

--------------------------------------------------------------------------------




and ending on the date Executive’s employment is terminated in accordance with
this Section 2 or Section 5, as the case may be.
3.
Duties and Title

3.1    Title. Executive shall serve in the capacity of Chief Executive Officer
of the Employer (the “CEO”) and shall report directly to the Chief Executive
Officer of the Parent.
3.2    Duties. Executive shall devote Executive’s best efforts and full business
time and attention to the business and affairs of the Employer and, to the
extent requested, the Parent, and shall have all of the duties,
responsibilities, functions and authority implied by his position, subject to
the power and authority of the Board of Directors of the Purchaser (the “Board”)
to expand or limit such duties, responsibilities and authority at any time
(including, without limitation, as a result of a geographical expansion of the
Employer’s business activities), and to overrule actions of officers of the
Employer. Executive shall perform such Executive’s duties, responsibilities and
functions to the Employer or any other member of the Parent hereunder to the
best of Executive’s abilities in a diligent, trustworthy, professional and
efficient manner and shall comply with the policies and procedures of the
Employer and the Parent in all material respects. In performing Executive’s
duties and exercising Executive’s authority under this Agreement, Executive
shall support and implement the business and strategic plans approved from time
to time by the Board or the board of managers of Parent and shall support and
cooperate with the efforts of the members of the Parent to expand their
businesses and operate profitably and in conformity with the business and
strategic plans approved by the board of managers of the Parent. So long as
Executive is employed by the Employer, Executive shall not, without the prior
written consent of the Board (which consent shall not be unreasonably withheld
by the Board), serve as a director of any other entity; provided that Executive
may serve as a director of educational, welfare, social, religious and civic
organizations without the prior consent of the Board so long as Executive is not
compensated for such activities and such activities do not materially interfere
with Executive’s employment with the Employer and its Subsidiaries.
4.
Salary, Bonus and Benefits by the Employer

As compensation for services rendered pursuant to this Agreement, the Employer
shall provide Executive the following during the Employment Period:
4.1    Salary. During the Employment Period, Executive’s base salary shall be
$400,000.00 per annum and shall be subject to review and adjustment by the Board
on an annual basis (as adjusted from time to time, the “Base Salary”), which
salary shall be payable by the Employer in regular installments in accordance
with the Employer’s general payroll practices (in


-2-



--------------------------------------------------------------------------------




effect from time to time). Executive’s Base Salary for any partial year shall be
pro-rated based upon the actual number of days elapsed in such year.
4.2    Bonus. For each calendar year during the Employment Period, Executive
shall (a) receive an annual bonus in an amount equal to 100% of the Base Salary,
conditioned upon achievement by the Employer and its Subsidiaries of financial,
operating and other objectives set by the Board (which may be based on any
criteria determined by the Board in consultation with Executive) (collectively,
the “Performance Metrics”) for such calendar year, as reasonably determined by
the Board, and (b) be eligible for an additional annual bonus in an amount up to
$200,000, as determined by the Board, conditioned upon the Employer and its
Subsidiaries exceeding the Performance Metrics to a degree set by the Board for
such calendar year; provided that any bonus shall be paid in the calendar year
following the calendar year to which the bonus relates and within ten (10)
business days of the date on which the final audit for such calendar year is
issued by Employer’s independent accountants but in no event later than December
31st following the calendar year to which the bonus relates.
4.3    Participation in Employee Benefit Plans. In addition to (but without
duplication of) the Base Salary and any bonuses described above payable to
Executive pursuant to this Section 4, during the Employment Period, Executive
shall be entitled to (a) up to 5 weeks of paid time off per year to be taken in
accordance with the Employer’s then current policy, and (b) subject to
applicable eligibility requirements, such other benefit plans of the Employer as
approved by the Board, which may be available to other similarly situated
executives of the Employer, pursuant to the terms of such plans and on the same
terms as other similarly situated executives of the Employer.
4.4    Expense Reimbursement. During the Employment Period, the Employer shall
reimburse Executive for all reasonable out-of-pocket business expenses incurred
by Executive in the course of performing Executive’s duties and responsibilities
under this Agreement which are consistent with the Employer’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the Employer’s requirements with respect to reporting and
documentation of such expenses.
5.
Termination of Employment

5.1    Termination by Executive without Good Reason. Executive may terminate the
Employment Period by resigning upon prior written notice delivered to the Board
effective as of the date set forth in such notice. If Executive terminates
employment pursuant to this Section 5.1, Executive shall be entitled to receive
the following: (a) Executive’s earned, accrued but unpaid Base Salary as of the
date of termination; (b) benefits set forth in Section 4.3(b) through the date
of termination, if any, in accordance with the terms of the benefit plans in
which Executive participates as of the date of termination; (c) Executive’s
accrued but unused


-3-



--------------------------------------------------------------------------------




and unpaid paid time off (to the extent payable in accordance with Employer’s
then current policies), if any, as of the date of termination; and (d) expenses
reimbursable under Section 4.4 incurred but not yet reimbursed to Executive as
of the date of termination.
5.2    Involuntary Termination by the Employer without Cause or Termination by
Executive with Good Reason. The Employment Period may be terminated by the Board
without Cause upon prior written notice delivered to Executive, or by Executive
with Good Reason upon prior written notice delivered to Employer, in each case
effective as of the date set forth in such notice. In the event of termination
pursuant to this Section 5.2, Executive shall be entitled to receive the
following: (a) Executive’s earned, accrued but unpaid (x) Base Salary as of the
date of termination and (y) cash bonus (if any) pursuant to Section 4.2 with
respect to the calendar year ending on or preceding the date of termination,
which bonus (if any) will be paid at the same time bonuses are paid pursuant to
Section 4.2; (b) benefits set forth in Section 4.3(b) through the date of
termination, if any, in accordance with the terms of the benefit plans in which
Executive participates as of the date of termination; (c) Executive’s accrued
but unused and unpaid paid time off (to the extent payable in accordance with
Employer’s then current policies), if any, as of the date of termination;
(d) expenses reimbursable under Section 4.4 incurred but not yet reimbursed to
Executive as of the date of termination; (e) in the event that (x) each of the
Employer and Executive would achieve their respective financial, operating and
other objectives necessary for a bonus to be payable pursuant to Section 4.2 (as
determined by the Board) in the calendar year in which the termination of the
Employment Period occurs after such objectives of each of the Employer and
Executive actually achieved during such applicable calendar year through (and
including) the date of termination of the Employment Period are annualized, and
(y) the termination of the Employment Period pursuant to this Section 5.2 occurs
no earlier than 120 days after the beginning of such applicable calendar year, a
pro rata portion (based on the number of actual days which have elapsed during
such applicable calendar year prior to termination of the Employment Period) of
the cash bonus (if any) that Executive would otherwise have been entitled
pursuant to Section 4.2 had Executive been continuously employed by the Employer
through the end of such calendar year (and such bonus shall be payable at any
time after completion of the audit for such calendar year, but in any event in
the calendar year following the calendar year to which the bonus relates);
(f) for a period of eighteen (18) months beginning on the date of termination of
Executive’s employment pursuant to this Section 5.2, Executive shall be entitled
to receive two times Executive’s Base Salary as in effect immediately prior to
the date of the termination of Executive’s employment, payable in installments
in accordance with the customary payroll practices of the Employer in effect on
the date of termination, and (g) a lump-sum payment in an amount equal to (x)
the monthly COBRA premium in effect under the Company's group health plan as of
the date of termination for the coverage in effect under such plan for Executive
(and Executive's spouse and dependent children) on such date multiplied by (y)
twelve (12) (less applicable withholding taxes), which


-4-



--------------------------------------------------------------------------------




amount shall be payable in a single lump sum on the first payroll date that is
at least sixty (60) days following the date of termination (but, in any event,
by no later than March 15 of the calendar year immediately following the
calendar year that includes the date of termination), in accordance with
Section 6.3; provided, however, that notwithstanding the foregoing or any other
provision in this Agreement to the contrary, the Company (or its successor) may
unilaterally amend this Section 6(d)(ii) or eliminate the benefit provided
hereunder to the extent it deems necessary to avoid the imposition of excise
taxes, penalties or similar charges on the Company or any of its subsidiaries,
affiliates or successors, including, without limitation, under Section 4980D of
the Code; provided however, that such payments described in clauses (f) and (g)
of this sentence shall commence upon the date provided in Section 6.3. It is
agreed and understood that Executive shall be entitled to receive the amounts
set forth in clauses (f) and (g) of this Section 5.2 if and only if Executive
has executed and delivered to the Employer a general release in form and
substance as set forth on Exhibit A attached hereto (the "General Release")
within the time limitations set forth in Section 6.3, the General Release has
become effective, and so long as Executive has not revoked or breached the
provisions of the General Release within the time frame provided in Section 6 or
breached the provisions of Section 7 or Section 8 or any other agreement between
Executive and the Parent.
5.3    Involuntary Termination by the Employer for Cause. The Employment Period
may be terminated by the Board for Cause at any time upon delivery to Executive
of written notice effective on the date such notice is received by Executive,
unless other date is specified in such notice). If Executive’s employment is
terminated by the Employer for Cause, Executive shall be entitled to receive
only the payments and benefits set forth in subsections (a) through (d) of
Section 5.1.
5.4    Termination Due to Death or Disability. The Employment Period shall
terminate automatically upon Executive’s death or upon the Board’s good faith
determination of Executive’s inability to perform the essential duties,
responsibilities and functions of Executive’s position with the Employer as a
result of any mental or physical illness, disability or incapacity. If
Executive’s employment is terminated pursuant to this Section 5.4, Executive or
Executive’s heirs shall be entitled to receive the same payments and benefits
set forth in subsections (a) through (d) of Section 5.1.
5.5    Nonrenewal of Employment Period. In the event Executive’s employment ends
because the Employer does not agree to extend either the Initial Employment
Period or any other subsequent extension resulting from a mutual written
agreement by the Parties, pursuant to Section 2, for any reason other than for
Cause Executive shall be entitled to receive the same payments and benefits set
forth in subsections (a) through (g) of Section 5.2.
5.6    No Other Benefits. Except as otherwise expressly provided herein,
Executive shall not be entitled to any other salary, bonuses, employee benefits
or compensation from the


-5-



--------------------------------------------------------------------------------




Employer or its Subsidiaries after the date of termination and all of
Executive’s rights to salary, bonuses, employee benefits and other compensation
hereunder which would have accrued or become payable after the date of
termination shall cease upon such termination or expiration, other than as
expressly required under applicable law.
5.7    Offset. The Employer may offset any bona fide amounts not in dispute that
Executive currently owes Parent or any of its Subsidiaries against any amounts
it or any of its Subsidiaries owes Executive hereunder, except that no offset
shall be made from any amount if the offset would violate the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended.
5.8    Definition of Termination. A termination of the Employment Period shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning given in Treasury Regulation § 1.409A-1(h)(1)(ii),
and for purposes of any such provision of this Agreement, references to a
“termination”, “termination of the Employment Period”, “termination of
employment” or similar terms shall mean “separation from service.”
6.
Section 409A Compliance

6.1    Intent. The intent of the Parties is that payments and benefits under
this Agreement comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. In no event whatsoever shall
the Employer be liable for any additional tax, interest or penalty that may be
imposed on Executive by Code Section 409A.
6.2    Specified Employee. Notwithstanding any other payment schedule provided
herein to the contrary, if Executive is deemed on the date of termination to be
a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment shall be made on the date which is the
earlier of (a) the expiration of the six (6)-month period measured from the date
of such “separation from service” of Executive, and (b) the date of Executive’s
death (the “Delay Period”) to the extent required under Code Section 409A. Upon
the expiration of the Delay Period, all payments delayed pursuant to this
Section 6.2 (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid to Executive in a
lump sum with interest accruing commencing on the date payment would have
otherwise been made at the prime rate of interest most recently published in The
Wall Street


-6-



--------------------------------------------------------------------------------




Journal as of such date, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.
6.3    Severance Payments Conditioned upon General Release. Executive shall
forfeit all rights to severance payments pursuant to this Agreement unless
Executive duly executes and deliver the General Release to the Employer (and the
General Release is no longer subject to revocation) within sixty (60) days
following the date of Executive’s termination of employment. If the foregoing
release is executed and delivered and no longer subject to revocation as
provided in the preceding sentence, then to the extent any such cash payment to
be provided is not “deferred compensation” for purposes of Code Section 409A,
such payment shall commence upon the first scheduled payment date immediately
after the date the release is executed and no longer subject to revocation (the
“Release Effective Date”). The first such cash payment shall include payment of
all amounts that otherwise would have been due prior to the Release Effective
Date under the terms of this Agreement applied as though such payments commenced
immediately upon Executive’s termination of employment, and any payments made
thereafter shall continue as provided herein. To the extent any such payment to
be provided is “deferred compensation” for purposes of Code Section 409A, then
such payments or benefits shall be made or commence upon the sixtieth (60) day
following Executive’s termination of employment. The first such payment shall
include payment of all amounts that otherwise would have been due prior thereto
under the terms of this Agreement had such payments commenced immediately upon
Executive’s termination of employment, and any payments made thereafter shall
continue as provided herein.
6.4    Expense Reimbursement Payments. To the extent that reimbursements or
other in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Code Section 409A, (a) all expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
the Executive, (b) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (c) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
6.5    Installment Payments. For purposes of Code Section 409A, Executive’s
right to receive any installment payment pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.
6.6    Timing of Payments. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within thirty (30) days following the date of termination”), the actual date of
payment within the specified period shall be within the sole discretion of the
Employer.


-7-



--------------------------------------------------------------------------------






7.
Proprietary Information

7.1    Obligation to Maintain Confidentiality. Executive acknowledges that the
continued success of the Employer and Parent and all of their respective
Subsidiaries and Affiliates (collectively, the “Parent Group”) depends upon the
use and protection of Proprietary Information. Executive further acknowledges
that the Proprietary Information obtained by Executive during the course of
Executive’s employment (including, for all purposes herein, prior to the
Closing) with the Employer or any of its Subsidiaries or Affiliates concerning
the Business and the business and affairs of the Employer any member of the
Parent Group (including, without limitation, Proprietary Information obtained by
him while employed by the Employer and/or any of its Subsidiaries prior to the
date of this Agreement and the acquisition of the Employer by Parent) is the
property of Employer or such member of the Parent Group, including information
concerning acquisition opportunities in or reasonably related to the Employer’s
business or industry. Executive agrees to hold in strict confidence and in trust
for the sole benefit of the Employer all Trade Secrets and Proprietary
Information to which he may have or has had access during the course of his
employment with Employer and will not disclose any Proprietary Information,
directly or indirectly, to anyone outside of the Parent Group, nor use, copy,
publish, summarize, or remove from the Employer premises such Proprietary
Information (or remove from Employer premises any other property of the
Employer) except  during his employment to the extent necessary to carry out
Executive’s responsibilities under this Agreement. Executive further understands
that the publication of any Proprietary Information through literature or
speeches must be approved in advance in writing by the Board. Executive shall
take reasonable and appropriate steps to safeguard Proprietary Information and
to protect it against disclosure, misuse, espionage, loss and theft. Executive
shall deliver to Employer upon the termination of the Employment Period, or at
any other time Employer may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) embodying or relating to the Proprietary Information, Work
Product (as defined below) or the business of the Employer or any member of the
Parent Group (including, without limitation, all acquisition prospects, lists
and contact information) which Executive may then possess or have under his
control.
7.2    Ownership of Property. Executive acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
processes, programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any confidential
information) and all registrations or applications related thereto, all other
Proprietary Information and all similar or related information (whether or not
patentable) that relate to the Business and the Employer’s or any of member of
the Parent Group’s actual or anticipated business, research and development, or
existing or future products or services and that are conceived, developed,
contributed to, made, or reduced to practice by


-8-



--------------------------------------------------------------------------------




Executive (either solely or jointly with others) while employed by the Employer
or any of member of the Parent Group (“Work Product”), belong to the Employer or
such member of the Parent Group, and Executive hereby assigns, and agrees to
assign, all of the above Work Product to the Employer or to such member of the
Parent Group. Any copyrightable work prepared in whole or in part by Executive
in the course of his work for any of the foregoing entities shall be deemed a
“work made for hire” under the copyright laws (including the United States
Copyright Act (17 U.S.C., Section 101)), and the Employer or such member of the
Parent Group shall own all rights therein. To the extent that any such
copyrightable work is not a “work made for hire,” Executive hereby assigns and
agrees to assign to the Employer or such member of the Parent Group all right,
title, and interest, including without limitation, copyright in and to such
copyrightable work. Executive shall promptly disclose such Work Product to the
Employer and perform all actions reasonably requested by the Board (whether
during or after the Employment Period), at the Employer’s sole expense, to
establish and confirm the Employer’s or such member of Parent Group’s ownership
(including, without limitation, assignments, consents, powers of attorney, and
other instruments) in Work Product and copyrightable work identified by the
Board. Executive is hereby advised that this Section 7.2 regarding the Parent
Group’s ownership of Work Product does not apply to any invention that Executive
developed entirely on his own time without using any equipment, supplies,
facilities, or Trade Secret of the Parent Group except for those inventions that
either (a) relate at the time of conception or reduction to practice of the
invention to the business, or actual or demonstrably anticipated research or
development of any member of the Parent Group, or (b) result from any work
performed by Executive for any member of the Parent Group.
7.3    Third Party Information. Executive understands that the Employer and each
member of the Parent Group will receive from third parties confidential or
proprietary information (“Third Party Information”) that may be subject to a
duty on the Employer’s and each member of the Parent Group’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the provisions of Section 7.1 above, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel and consultants of the Employer or each member of the Parent
Group who need to know such information in connection with their work for the
Employer or such member of the Parent Group) or use, except in connection with
Executive’s work for the Employer or any member of the Parent Group, Third Party
Information unless expressly authorized by the Board in writing.
7.4    Use of Information of Prior Employers. During the Employment Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other Person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of the Employer or any member of the Parent Group any confidential
information or trade secrets of any former employer or any other


-9-



--------------------------------------------------------------------------------




Person to whom Executive has an obligation of confidentiality unless consented
to in writing by the former employer or Person. This Section 7.4 shall not apply
to confidential information or trade secrets of the Company.
7.5    Definition of Proprietary Information. For purposes of this Agreement,
the term “Proprietary Information” shall mean all information of a confidential
or proprietary nature (whether or not specifically labeled or identified as
“confidential” or “proprietary”), in any form or medium, that relates to or
results from the business, historical or projected financial results, products,
services or research or development of the Employer (including the Company as
the Employer’s predecessor), or any member of the Parent Group or their
respective suppliers, distributors, customers, potential customers, independent
contractors, third-party payors, providers or other business relations.
Proprietary Information shall include, but is not limited to, the following:
(a) internal business information (including historical and projected financial
information and budgets and information relating to strategic and staffing plans
and practices, training, marketing, promotional and sales plans and practices,
cost, rate and pricing structures, risk management practices, health care
programs designed for clients and patients, negotiation strategies and practices
and accounting and business methods); (b) individual requirements of, specific
contractual arrangements with, and information about, Employer’s or any member
of the Parent Group’s employees (including personnel files and other
information), suppliers, distributors, customers, potential customers,
independent contractors, third-party payors, providers or other business
relations and their confidential information, including, without limitation,
patient records, medical histories and other information concerning patients
(including, without limitation, all “Protected Health Information” within the
meaning of the Health Insurance Portability and Accountability Act); (c) Trade
Secrets, technology, know-how, compilations of data and analyses, techniques,
systems, formulae, research, records, reports, manuals, flow charts,
documentation, models, data and data bases relating thereto; (d) computer
software, including operating systems, applications and program listings;
(e) inventions, innovations, ideas, devices, improvements, developments,
methods, processes, designs, analyses, drawings, photographs, reports and all
similar or related information (whether or not patentable and whether or not
reduced to practice); (f) copyrightable works; (g) intellectual property of
every kind and description; and (h) all similar and related information in
whatever form.
7.6    Definition of Trade Secret. For purposes of this Agreement, the term
“Trade Secrets” means any and all information, including a formula, pattern,
compilation, program, device, method, technique or process that derives
independent economic value, actual or potential, from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use, and is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. By way of illustration but not
limitation, “Trade Secrets” includes: (a) Work Product; (b) information
regarding plans for research, development, current and new products, marketing
and selling, business plans, budgets and unpublished


-10-



--------------------------------------------------------------------------------




financial statements, licenses, prices and costs, production, carriers and
customers and potential customers; (c) information regarding the skills and
compensation of other employees of Employer and the other members of the Parent
Group; and (d) Third-Party Information. For the avoidance of doubt, “Trade
Secrets” do not include any information which: (w) is already in the public
domain or becomes available to the public through no breach of this Agreement by
Executive, (x) is lawfully obtainable from non-confidential sources other than
the Parent, its Subsidiaries, their Affiliates or their respective personnel,
suppliers, distributors, customers, independent contractors or other business
relations, (y) is legally available to Executive from non-confidential sources
other than the Parent, its Subsidiaries, their Affiliates or their respective
personnel, suppliers, distributors, customers, independent contractors or other
business relations, or (z) is developed by Executive entirely on his own time
without using Parent’s, its Subsidiaries’ or their Affiliates’ equipment,
supplies, facilities, or trade secret information and does not relate at the
time of conception to Parent’s, its Subsidiaries’ or their Affiliates’ business,
or actual or demonstrably anticipated research or development of Parent, its
Subsidiaries or their Affiliates, or result from any work performed by Executive
for Parent, its Subsidiaries or their Affiliates.
8.
Non-Compete; Nonsolicitation; No-Hire

Executive acknowledges that (a) Executive has become familiar with and (b) in
the course of Executive’s employment with the Employer, Executive will become
familiar with the Trade Secrets of the Business and the Parent Group and with
other Proprietary Information concerning the Business and the Parent Group and
that Executive’s services will be of special, unique and extraordinary value to
the Employer and the Parent Group and that the Employer would be irreparably
damaged if he were to breach his obligations under this Agreement. Therefore,
Executive agrees that, without limiting any other obligation pursuant to this
Agreement:
8.1    Non-Compete. Executive agrees that, during the Employment Period and for
a period of time consisting of the longer of either (x) eighteen (18) months
beginning on the date of termination of Executive’s employment, or (y) the time
period remaining between the date of termination of Executive’s employment and
ending on the third (3rd) anniversary of the Effective Date (the “Non-compete
Period”), Executive shall not directly or indirectly own any interest in,
manage, control, participate in, consult with, render services for, be employed
in an executive, managerial or administrative capacity by, or in any manner
engage with, any person, business or entity engaged in the business of or
competing with the Employer or its Subsidiaries or any member of the Parent
Group as such businesses exist or are in process during the Employment Period or
on the date of the termination or expiration of the Employment Period, within
any state in the United States or any other geographical area in which the
Employer or its Subsidiaries or any member of the Parent Group engage or plan to
engage in such businesses. Nothing herein shall prohibit Executive from being a
passive owner of not more than 2% of the outstanding


-11-



--------------------------------------------------------------------------------




stock of any class of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation.
8.2    Nonsolicitation; No-Hire. During the Non-compete Period, Executive shall
not directly or indirectly through another person, business or entity (a) induce
or attempt to induce any employee of the Employer, the Parent Group or any of
their respective Subsidiaries to leave the employ of the Employer or the Parent
Group or such Subsidiary, or in any way interfere with the relationship between
the Employer, the Parent Group or any of their respective Subsidiaries and any
employee thereof, (b) hire any employee of the Employer, the Parent Group or any
of their respective Subsidiaries or hire any former employee of the Employer,
the Parent Group or any of their respective Subsidiaries within one year after
such person ceased to be an employee of the Employer, the Parent Group or any of
their respective Subsidiaries, (c) induce or attempt to induce any customer,
supplier, licensee, licensor, franchisee, Financial Advisor (as defined in the
Purchase Agreement) or other business relation of the Employer, the Parent Group
or any of their respective Subsidiaries to cease doing business with the
Employer, Parent Group or such Subsidiary or in any way interfere with the
relationship between any such customer, supplier, licensee, licensor,
franchisee, Financial Advisor or business relation and the Employer, the Parent
Group or any such Subsidiary (including, without limitation, making any negative
or disparaging statements or communications regarding the Employer, the Parent
Group or their respective Subsidiaries or any of their officers, directors or
employees) or (d) directly or indirectly acquire or attempt to acquire an
interest in any business relating to the business of the Employer, the Parent
Group or any of their respective Subsidiaries and with which the Employer, the
Parent Group or any of their respective Subsidiaries has entertained discussions
or has requested and received information relating to the acquisition of such
business by the Employer, the Parent Group or any of their respective
Subsidiaries at any time within the two-year period immediately preceding the
end of the Employment Period.
8.3    Non-Disparagement.
(a)    Executive agrees that Executive shall not disparage or encourage others
to disparage the Employer or any member of the Parent Group or any of their
respective past and present employees, directors, members, officers, managers,
equityholders, products or services. For purposes of this Section 8.3(a), the
term “disparage” includes, without limitation, comments or statements to the
press, to the Employer’s employees or to any individual or entity with whom the
Employer has a business relationship (including, without limitation, any vendor,
supplier, customer or distributor of the Employer) that would adversely affect
in any manner: (a) the conduct of any business of the Employer or any member of
the Parent Group (including, without limitation, any business plans or
prospects) or (b) the business reputation of the Employer or any member of the
Parent Group.


-12-



--------------------------------------------------------------------------------




(b)    The Employer agrees that the Employer and Parent shall not disparage or
encourage others to disparage Executive. For purposes of this Section 8.3(b),
the term “disparage” includes, without limitation, comments or statements to the
press, to the Employer’s employees or to any individual or entity with whom
Executive has a business relationship (including, without limitation, any
vendor, supplier, customer or distributor of the Employer) that would adversely
affect in any manner the business reputation of Executive.
8.4    Cooperation. Upon the receipt of reasonable notice from the Employer
(including notice on behalf of the Employer by its outside counsel), Executive
agrees that while employed by the Employer and, subject to Executive’s other
business commitments, thereafter, Executive will respond and provide information
with regard to matters in which Executive has knowledge as a result of
Executive’s employment with the Employer and will provide reasonable assistance
to the Employer and its representatives in defense of any claims that may be
made against the Employer, and will assist the Employer in the prosecution of
any claims that may be made by the Employer, to the extent that such claims may
relate to the period of Executive’s employment with the Employer or any
predecessor). Executive agrees to promptly inform the Employer if Executive
becomes aware of any lawsuits involving such claims that may be filed or
threatened against the Employer. Executive also agrees to promptly inform the
Employer (to the extent Executive is legally permitted to do so) if Executive is
asked to assist in any investigation of the Employer (or their actions),
regardless of whether a lawsuit or other proceeding has then been filed against
the Employer with respect to such investigation, and shall not do so unless
legally required. If Executive is required to provide any services pursuant to
this Section 8.4 following the Employment Period, upon presentation of
appropriate documentation, the Employer shall reimburse Executive for actual,
reasonable out-of-pocket expenses incurred in connection with the performance of
such services, as well as Executive's time at a rate of five hundred (500)
dollars per hour.
8.5    Enforcement. If, at the time of enforcement of Section 7 or this
Section 8, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
duration or scope reasonable under such circumstances shall be substituted for
the stated period or scope and that the court may revise such restrictions to
cover the maximum duration or scope permitted by law and reasonable under such
circumstances. Because Executive’s services are unique and because Executive has
access to Trade Secrets and Proprietary Information, the parties hereto agree
that the Employer and each member of the Parent Group would be irreparably
harmed by, and money damages would be an inadequate remedy for, any breach of
this Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Employer, any member of the Parent Group and/or their respective
successors or assigns shall be, in addition to other rights and remedies
existing in their favor, entitled to specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof. Each of the Executive and the Employer hereby


-13-



--------------------------------------------------------------------------------




further waives (a) any defense in any such action for specific performance that
a remedy at law would be adequate, (b) any requirement under any law to post
security as a prerequisite to obtaining such equitable relief and (c) any
defense in any such motion for specific performance that such remedy is
unavailable as a result of the Employer’s breach or alleged breach of this
Agreement.
8.6    Additional Acknowledgments. Executive acknowledges that the provisions of
Section 7 and this Section 8 are in consideration of employment with the
Employer and additional good and valuable consideration as set forth in this
Agreement. In addition, Executive agrees and acknowledges that the restrictions
contained in Section 7 and this Section 8 do not preclude Executive from earning
a livelihood, nor do they unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive acknowledges (a) that the business of
the Employer will be conducted throughout the United States and its territories,
(b) notwithstanding the state of organization or principal office of the
Employer or facilities, or any of their respective executives or employees
(including Executive), it is expected that the Employer will have business
activities and have valuable business relationships within its industry
throughout the United States and its territories, and (c) as part of Executive’s
responsibilities, Executive will be traveling throughout the United States and
other jurisdictions where the Employer conduct business during the Employment
Period in furtherance of the Employer’s business and its relationships.
Executive agrees and acknowledges that the potential harm to the Employer of the
non-enforcement of any provision of Section 7 and this Section 8 outweighs any
potential harm to Executive of its enforcement by injunction or otherwise.
Executive acknowledges that he has carefully read this Agreement and consulted
with legal counsel of his choosing regarding its contents, has given careful
consideration to the restraints imposed upon Executive by this Agreement and is
in full accord as to their necessity for the reasonable and proper protection of
confidential and proprietary information of the Employer now existing or to be
developed in the future. Executive expressly acknowledges and agrees that each
and every restraint imposed by this Agreement is reasonable with respect to
subject matter and time period.
9.
Other Provisions

9.1    Corporate Opportunity. During the Employment Period, Executive shall
submit to the Board all business, commercial and investment opportunities or
offers presented to Executive or of which Executive becomes aware which relate
to the Business or any other business of the Parent Group at any time during the
Employment Period (“Corporate Opportunities”). Unless approved by the Board,
Executive shall not accept or pursue, directly or indirectly, any Corporate
Opportunities on Executive’s own behalf.


-14-



--------------------------------------------------------------------------------




9.2    Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid or overnight mail, shall be copied via email to the address(es) listed
below, and shall be deemed given when so delivered personally or sent by
facsimile transmission or, if mailed, four (4) days after the date of mailing or
one (1) day after overnight mail, as follows:
If to the Employer, to:
H. D. Vest, Inc.
c/o Project Baseball Sub, Inc.
10900 NE 8th Street, Suite 800
Bellevue, WA 98004
Attn:
Chief Legal and Administrative Officer

Email:
Mark.Finkelstein@blucora.com

Fax:
(425) 201-6167



With a copy to:
Project Baseball Sub, Inc.
c/o Blucora, Inc.
10900 NE 8th Street, Suite 800
Bellevue, WA 98004
Attn:
Chief Legal and Administrative Officer

Email:
Mark.Finkelstein@blucora.com

Fax:
(425) 201-6167



If to Parent:    Blucora, Inc.
10900 NE 8th Street, Suite 800
Bellevue, WA 98004
Attn:
Chief Legal and Administrative Officer

Email:
Mark.Finkelstein@blucora.com

Fax:
(425) 201-6167



-15-



--------------------------------------------------------------------------------




If to Executive, to Executive’s home address reflected in the Employer’s
records,
with a copy to:
Kevin Robinowitz
Lackey Hershman, L.L.P.
3102 Oak Lawn Ave., Suite 777
Dallas, Texas 75219
E-mail: kpr@lhlaw.net
Fax:    (214) 560-2203


9.3    Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including but not limited to,
any term sheets, offer letters or similar documents contemplating the execution
of an employment agreement setting forth the terms and conditions of Executive’s
future employment with the Employer.
9.4    Representations and Warranties by Executive. Executive represents and
warrants that (a) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (b) Executive is not a party to or
bound by any employment agreement, non-compete agreement or confidentiality
agreement with any other person or entity and (c) upon the execution and
delivery of this Agreement by the Employer, this Agreement shall be the valid
and binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he has consulted with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.
9.5    Waiver and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Parties or, in the
case of a waiver, by the Party waiving compliance. No delay on the part of any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
9.6    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
Whenever in this Agreement or any other agreement contemplated herein the Board
is permitted or required to take any action or to make a


-16-



--------------------------------------------------------------------------------




decision or determination, the Board shall take such action or make such
decision or determination in its sole discretion, unless another standard is
expressly set forth herein or therein. Whenever in this Agreement or any other
agreement contemplated herein the Board is permitted or required to take any
action or to make a decision or determination in its “sole discretion” or
“discretion,” with “complete discretion” or under a grant of similar authority
or latitude, each member of the Board shall be entitled to consider such
interests and factors as such member desires (including the interests of such
member’s Affiliates or employers).
9.7    Governing Law; Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the State of Texas applicable to
agreements made and/or to be performed entirely within that State, without
regard to conflicts of laws principles. Each of the parties agrees that any
dispute between the parties shall be resolved only in the courts of the State of
Texas located in Dallas County, Texas or the United States District Court for
the Northern District of Texas, Dallas Division and the appellate courts having
jurisdiction of appeals in such courts. In that context, and without limiting
the generality of the foregoing, each of the parties hereto irrevocably and
unconditionally (a) submits for himself, herself or itself in any proceeding
relating to this Agreement or Executive’s employment by the Employer, or for the
recognition and enforcement of any judgment in respect thereof (a “Proceeding”),
to the exclusive jurisdiction of the courts of the State of Texas, the court of
the United States of America for the Northern District of Texas, and appellate
courts having jurisdiction of appeals from any of the foregoing, and agrees that
all claims in respect of any such Proceeding shall be heard and determined in
such Texas State court or, to the extent permitted by law, in such federal
court; (b) consents that any such Proceeding may and shall be brought in such
courts and waives any objection that he or it may now or thereafter have to the
venue or jurisdiction of any such Proceeding in any such court or that such
Proceeding was brought in an inconvenient court and agrees not to plead or claim
the same or seek removal to another court; (c) agrees that service of process in
any such Proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at his, her or its address as provided in
Section 9.2; and (d) agrees that nothing in this Agreement shall affect the
right to effect service of process in any other manner permitted by the laws of
the State of Texas.
9.8    MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS


-17-



--------------------------------------------------------------------------------




TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.
9.9    Assignment. This Agreement and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Employer to a person or entity which is an Affiliate or a
successor in interest to substantially all of the business operations of the
Employer. Upon such assignment, the rights of the Employer hereunder shall
become the rights of such Affiliate or successor person or entity, but Employer
shall remain jointly and severally liable, with the Affiliate or successor
person or entity, for all obligations arising under this Agreement.
9.10    Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
9.11    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
9.12    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.
9.13    Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated. Further, in lieu of such invalid, void, unenforceable or against
public policy provision, there will be automatically included, as part of this
Agreement and to the extent allowed by controlling law, a provision as similar
in terms to such invalid, void, unenforceable or against public policy provision
as may be possible and legal, valid and enforceable. In the event any
controlling law is subsequently amended or interpreted in such a way to make any
provision of this Agreement that was formerly invalid a valid provision, such
provision shall be considered to be valid from the date provided in such
interpretation or amendment or, in the event the interpretation or amendment
does not otherwise provide, from the effective date of such interpretation or
amendment. Executive acknowledges


-18-



--------------------------------------------------------------------------------




that the restrictive covenants contained in Sections 7 and 8 or elsewhere are a
condition of this Agreement and are reasonable and valid in temporal scope and
in all other respects.
9.14    Definitions. For purposes of this Agreement, terms used herein but not
otherwise defined shall have the meanings set forth in the Purchase Agreement.
The following terms shall have the meanings set forth below:
“Affiliate” means, with respect to the Parent and its Subsidiaries, any other
Person controlling, controlled by or under common control with the Parent or any
of its Subsidiaries and, in the case of a Person which is a partnership, any
partner of the Person.
“Business” means the business of the Employer and any member of the Parent Group
while this Agreement is in effect, including, without limitation, the business
relating to providing comprehensive brokerage and financial advisory services
through tax professionals and accountants that are engaged part-time as
independent contractors and who are: (a) investment advisers or are supervised
persons of, or persons associated with, an investment adviser (in each case as
defined in the United States Investment Advisers Act of 1940, as amended);
and/or (b) are broker-dealers registered under the United States Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (or associated persons
thereof, as defined in the Exchange Act).
“Cause” means, as determined by the Board in its reasonable discretion: (a)
Executive's conviction of, or plea of guilty or nolo contendere to, a
misdemeanor involving dishonesty, wrongful taking of property, immoral conduct,
bribery or extortion or any felony; (b) willful material misconduct by Executive
in connection with the business of the Company; (c) Executive's continued and
willful failure to perform substantially his responsibilities to the Company
under this Agreement, after written demand for substantial performance has been
given by the Board that specifically identifies how Executive has not
substantially performed his responsibilities; (d) Executive’s improper
disclosure of confidential information or other material breach of this
Agreement; (e) Executive's material fraud or dishonesty against the Company; (f)
Executive's willful and material breach of the Company's written code of conduct
and business ethics or other material written policy, procedure or guideline in
effect from time to time (provided that Executive was given access to a copy of
such policy, procedure or guideline prior to the alleged breach) relating to
personal conduct; or (g) Executive's willful attempt to obstruct or willful
failure to cooperate with any investigation authorized by the Board or any
governmental or self-regulatory entity. Any determination of Cause by the
Company shall be made by a resolution approved by a majority of the members of
the Board, provided that, with respect to Section (c), the Board must give the
Executive notice and sixty (60) days to cure the substantial nonperformance.
“Good Reason” means (a) relocation of Executive’s primary work place more than
fifty (50) miles from his present place of work without Executive’s written
consent, (b) a reduction in


-19-



--------------------------------------------------------------------------------




the amount of the Base Salary in effect from time to time, or (c) significant
and material diminution in Executive’s title or responsibilities hereunder
without Executive’s written consent; provided, however, that no resignation
under this Agreement shall constitute resignation for Good Reason unless
(x) Executive gives written notice of the event constituting Good Reason to the
Board and the Board of Parent within ninety (90) days of the occurrence of such
event, (y) the Employer (and its successors or assigns, if any) fail(s) to cure
such event, if curable, within thirty (30) days of the receipt of such notice
and (z) Executive delivers written notice of resignation within thirty (30) days
of the expiration of the cure period described in clause (y).
“Parent” means Blucora, Inc., a Delaware corporation and parent of the Employer.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
“Subsidiary” or “Subsidiaries” means any Person of which (a) if a corporation, a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers, or trustees thereof is at the time owned or controlled, directly or
indirectly, by the Parent or one or more of its Subsidiaries or a combination
thereof or (b) if a limited liability company, partnership, association or other
business entity (other than a corporation), a majority of partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by the Parent or one or more of its Subsidiaries or a combination
thereof and for this purpose a Person or Persons owns a majority ownership
interest in such a business entity (other than a corporation) if such Person or
Persons shall be allocated a majority of such business entity’s gains or losses
or shall be or control any managing director or general partner of such business
entity (other than a corporation). For the purposes hereof, the term Subsidiary
shall include all Subsidiaries of such Subsidiary.
9.15    Insurance. The Employer, at its discretion, may apply for and procure in
its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Employer shall not
access any information, whether medical or otherwise, that is obtained from
Executive or relates to Executive, and that is gathered, created or produced in
connection with this Section 9.15. Executive hereby represents that he has no
reason to believe that his life is not insurable at rates now prevailing for
healthy men of his age.


-20-



--------------------------------------------------------------------------------




9.16    Tax Withholding. The members of the Parent Group shall be entitled to
deduct or withhold from any amounts owing from the Parent Group to Executive any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes (“Taxes”) imposed with respect to Executive’s compensation or other
payments from a member of the Parent Group. In the event a member of the Parent
Group does not make such deductions or withholdings, Executive shall indemnify
the Parent Group for any amounts paid with respect to any such Taxes, together
(if such failure to withhold was at the written direction of Executive) with any
interest, penalties and related expenses thereto.
9.17    Remedies. Each of the Parties to this Agreement (and the Parent as a
third party beneficiary) will be entitled to enforce its rights under this
Agreement specifically, to recover actual damages and reasonable costs
(including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The Parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court or other tribunal (without posting any bond
or deposit) for specific performance and/or other injunctive relief in order to
enforce or prevent any violations of the provisions of this Agreement.
[Remainder of this page intentionally left blank; Signature page to follow]




-21-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Second Amended and Restated Employment Agreement as of the
above written date.
 
 
PROJECT BASEBALL, SUB, INC.






By: s/ John S. Clendening_______
Name: John S. Clendening
Title: President and Chief Executive Officer
 
 






/s/ Roger Ochs
Roger Ochs

















    
    


Signature Page to Amended and Restated Employment Agreement



--------------------------------------------------------------------------------





EXHIBIT A
GENERAL RELEASE
I, Roger Ochs, in consideration of and subject to the performance by Project
Baseball Sub, Inc., a Delaware corporation (together with its subsidiaries, the
“Company”), of its obligations under the Employment Agreement, dated as of
______ __, 2015 (the “Agreement”), do hereby execute this general release
("General Release"), and hereby release and forever discharge, as of the date
hereof, Parent, the Company and their respective affiliates and subsidiaries and
all present, former and future directors, officers, agents, representatives,
employees, successors and assigns of Parent, the Company and their respective
affiliates and subsidiaries and direct or indirect owners (collectively, the
“Released Parties”) to the limited extent provided below. Terms used herein but
not otherwise defined shall have the meanings given to them in the Agreement.
(1)    I understand that any payments or benefits paid or granted to me under
Section 5.2(f) of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in Section 5.2(f) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates. I also acknowledge and represent that I have received
all payments and benefits that I am entitled to receive (as of the date hereof)
by virtue of any employment by the Company.
(2)    Except as provided in paragraph 4 below, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all other
claims, suits, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (through the date this General Release becomes effective and
enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators or assigns, may have, which arise out of or are
connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and


A-1





--------------------------------------------------------------------------------




Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).
(3)    I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter released by paragraph 2 above.
(4)    I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967). This General Release shall not waive, affect or modify
my rights as a shareholder or as a stock option holder. Nor will it waive,
affect or modify my rights, if any, under any promissory notes, rollover
agreements, or deferred compensation plans.
(5)    I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties for any of the
claims released herein. Notwithstanding the above, I further acknowledge that I
am not waiving and am not being required to waive any right that cannot be
waived under law, including the right to file an administrative charge or
participate in an administrative investigation or proceeding; provided, however,
that I disclaim and waives any right to share or participate in any monetary
award resulting from the prosecution of such charge or investigation or
proceeding.
(6)    Notwithstanding anything in this Release to the contrary, the parties
agree I am not waiving any of my vested rights as specifically provided for
under the Company’s 401(k) plan.
(7)    In signing this General Release, I acknowledge and intend that it shall
be effective as a bar to each and every one of the Claims hereinabove mentioned
or implied that has been released herein. I expressly consent that this General
Release shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as


A-2





--------------------------------------------------------------------------------




well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim that has been released seeking damages against the Company, or in the
event I should seek to recover against the Company in any Claim that has been
released and was brought by a governmental agency on my behalf, this General
Release shall serve as a complete defense to such Claims to the maximum extent
permitted by law. I further agree that I am not aware of any pending claim that
is being released herein and that is of the type described in paragraph 2 as of
the execution of this General Release.
(8)    I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
(9)    I agree that if I violate this General Release by suing the Company or
the other Released Parties to recover for any Claim released herein, I will pay
all costs and expenses of defending against the suit incurred by the Released
Parties, including reasonable attorneys’ fees and return all payments received
by me pursuant to Section 5.2(f) of the Agreement. I agree that this General
Release and the Agreement are confidential and agree not to disclose any
information regarding the terms of this General Release or the Agreement, except
to my immediate family, a Court of competent jurisdiction, and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. The Company agrees to disclose any such information only to any
tax, legal or other counsel of the Company as required by law.
(10)    Any non-disclosure provision in this General Release does not prohibit
or restrict me (or my attorney) from responding to any inquiry about this
General Release or its underlying facts and circumstances by the Securities and
Exchange Commission (SEC), the National Association of Securities Dealers, Inc.
(NASD), any other self-regulatory organization or governmental entity.
(11)    I agree to reasonably cooperate with the Company in any internal
investigation, any administrative, regulatory, or judicial proceeding or any
dispute with a third party. I understand and agree that my cooperation may
include, but not be limited to, making myself available to the Company upon
reasonable notice for interviews and factual investigations; appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process; volunteering to the Company pertinent information; and
turning over to the Company all relevant documents which are or may come into my
possession all at times and on schedules that are reasonably consistent with my
other permitted activities and commitments. I understand that in the event the
Company asks for my cooperation in accordance with this provision, the Company
will reimburse me for reasonable travel expenses, (including lodging


A-3





--------------------------------------------------------------------------------




and meals), upon my submission of receipts, and will pay me for my time at the
rate of five hundred ($500) dollars per hour.
(12)    I agree not to disparage the Company, its past and present investors,
officers, directors or employees or its affiliates and to keep all confidential
and proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.
(13)    I represent that I am not aware of any claim herein other than the
claims that are released by this General Release. I acknowledge that I may
hereafter discover claims or facts in addition to or different than those which
I now know or believe to exist with respect to the subject matter of the release
set forth in paragraph 2 above and which, if known or suspected at the time of
entering into this General Release, may have materially affected this General
Release and my decision to enter into it. Nevertheless, I hereby waive any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts and I hereby expressly waive any and all rights
and benefits confirmed upon me by the provisions of California Civil Code
Section 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
Being aware of such provisions of law, I agree to expressly waive any rights I
may have thereunder with respect to the claims released herein, as well as under
any other statute or common law principles of similar effect.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement or any other agreement between me and the Company or any other
Released Party, in each case, after the date hereof.
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General


A-4





--------------------------------------------------------------------------------




Release is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this General Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(1)    I HAVE READ IT CAREFULLY;
(2)    I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;
(3)    I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
(4)    I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;
(5)    I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON _______________ TO CONSIDER IT AND THE
CHANGES MADE SINCE THE ________________ VERSION OF THIS RELEASE ARE NOT MATERIAL
AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;
(6)    I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;
(7)    I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
(8)    I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.


A-5





--------------------------------------------------------------------------------










Dated:   
 
SIGNED:




   











A-6



